Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-15-2008

Toledo Mack Sales v. Mack Trucks Inc
Precedential or Non-Precedential: Precedential

Docket No. 07-1811




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Toledo Mack Sales v. Mack Trucks Inc" (2008). 2008 Decisions. Paper 760.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/760


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                              _______________

                                    No: 07-1811
                                  _______________

                    TOLEDO MACK SALES & SERVICE, INC.,

                                                Appellant
                                           v.

                               MACK TRUCKS, INC.
                                _______________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 02-cv-4373)
                   District Judge: Honorable Ronald L. Buckwalter
                                  _______________

                               Argued March 5, 2008

           Before: BARRY, JORDAN, and HARDIMAN, Circuit Judges.

                                 Filed: July 15, 2008
                                 _______________

                          ORDER AMENDING OPINION
                              _______________

JORDAN, Circuit Judge,

      IT IS HEREBY ORDER that the Precedential Opinion in the above case, filed
June 17, 2008, is hereby amended as follows:

      At page 29, lines 15 and 21, the word “Monsanto” shall be deleted and
      replaced with “Matsushita”.
This amendment does not change the date of filing, June 17, 2008.

                                        By the Court,


                                          /s/ Kent A. Jordan
                                        Circuit Judge

DATE: July 15, 2008
smw/cc:    Robert L. Byer, Esq.
           David A. Degnan, Esq.
           Wayne A. Mack, Jr., Esq.
           James M. Parks, Esq.
           James H. Steigerwald, Esq
           Barbara W. Mather, Esq.




                                           2